office_of_chief_counsel internal_revenue_service memorandum number release date cc pa cbs b03 wdbrackett postf-115404-05 uilc date july to associate area_counsel - greensboro small_business self employed cc sb gbo from senior technician reviewer branch subject collection bankruptcy and summonses cc pa cbs interest on erroneous refunds this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues whether the refunds were erroneous whether sec_6602 interest is assessable whether the irs has discretion to abate sec_6602 interest on refunds in excess of dollar_figure conclusions the refunds were erroneous sec_6602 interest is assessable postf-115404-05 the irs has discretion to abate sec_6602 interest on refunds in excess of dollar_figure facts employees were shifted among corporations that were members of a consolidated_group the corporations filed employment_tax returns which for the group in total agreed with the total of forms w-2 issued within the group but there were discrepancies between form sec_941 of individual corporations and the forms w-2 issued by those corporations the common parent on behalf of the member corporations sought by amended employment_tax returns to correct the discrepancies by rearranging the liabilities and reapplying payments producing reductions in liabilities for some of the corporations that were to be abated and increases for other corporations that were to be assessed the common parent submitted all of the amended returns as one pack age with the direction that they be processed together the common parent directed the irs to move the payments from the corporations whose liabilities were abated to the corporations whose liabilities were increased the irs however did not do so instead refunding the payments freed-up by the abatements the refund checks were cashed but shortly thereafter in response to bills for the assessments the refunds were fully repaid two of the refunds each exceeded dollar_figure law and analysis erroneous refunds the refunds were contrary to the common parent’s direction to apply the funds freed-up by the abatements to the assessments of increased liabilities the direction was clear made by an authorized person common parent and in regard to a designation of a credit originally received as a voluntary payment the irs should not have disregarded the direction note this response does not address the effective date to be given the application of each payment to the entity with the assessed liability for these reasons the refunds were erroneous the method of correction is to enter the funds on the accounts as the parent company directed that is move the funds from the account where they became an overpayment to the account with the assessments this will leave an erroneous refund on each account from which refunds originated the origination account will bear a transfer to the designated account and an erroneous refund both in the same amount sec_6602 interest assessable sec_6201 assessment authority in sec_6201 defines taxes which the secretary is required to assess to include interest also is in the same subchapter underpayment interest a sec_6601 and uses the same rates determined in consistent with these provisions sec_6404 states the secretary shall abate the assessment of all interest on any erroneous refund under sec_6602 based on the foregoing sec_6201 make sec_6602 interest assessable like a tax the period for the assessment of sec_6602 interest is limited by the erroneous refund_suit period of sec_6532 sec_6602 interest is collectable during the erroneous refund_suit period by suit voluntary postf-115404-05 repayment or offset in this context the function of the assessment is to put the liability for the interest on the service’s books to provide a liability to hold postings of payments in the account discretion to abate sec_6602 interest on refunds exceeding dollar_figure congress enacted sec_6404 to provide the service with flexibility in abating interest that accrued because of the service’s own errors or delays h_r rep no 99th cong 2d sess s rep no 99th cong 2d sess under sec_6404 interest under shall be abated until the demand for repayment is made unless the erroneous refund exceeds dollar_figure that mandatory abatement provision does not explicitly address discretion to abate interest on erroneous refunds that exceed dollar_figure the legislative_history cited above however states t he bill gives the irs authority to abate interest but does not mandate that it do so except that the irs must do so in cases of certain erroneous refunds of less than now dollar_figure see also h_r rep no id pincite s rep no id pincite conf_rep no 99th cong 2d sess ii-810 ii-811 on balance the limitations in sec_6404 only limit the erroneous refunds subject_to the mandatory interest abatement rule the legislative_history of sec_6404 evidences a desire to afford the service authority to abate interest accrued because of service errors or delays it would be inconsistent with the purposes underlying sec_6404 to read the limitations in sec_6404 as precluding the exercise of discretionary abatement where the amount of the erroneous refund exceeds dollar_figure the parameters of the service’s discretion are not defined in sec_6404 some facts and circumstances relevant to determining whether abatement would be consistent with the legislative intent are whether taxpayer failed to return the erroneous refund for a significant period of time after discovery of the error or after taxpayer reasonably should have discovered the error whether taxpayer returned the erroneous refund before the service notified the taxpayer of the error whether the taxpayer is sophisticated in tax or business matters and whether the taxpayer contributed to the error or delay this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
